DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated January 25, 2021.  As noted in the Non-Final dated June 1, 2019, Applicant elected claims 1, 2, and 7-15 without traverse. 	
	Claims 1, 2, and 9-15 are amended. Claims 1, 2, and 8-15 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Per claims 1, 14, and 15, Applicant recites the following, for which there is a lack of written description:
	Generating a biomedical model of a heart of the patient based on the biomedical information in response to determining to perform the biomedical simulation, the generated biomedical model being a finite element mesh model and having an area which is set to have non-excitable tissues, the area of the generated biomedical model corresponding to an infarction area of the patient's heart.  
	However, in the Specification, Applicant does not disclose written description to show an algorithm for generating the biomedical model of the heart of the patient based on the biomedical information… the generated biomedical model being a finite element mesh model and having an area which is set to have non-excitable tissues, the area of generating step under 35 USC 112 and PTO Guidance, as explained below.  
	On January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 	Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added).

Applicant's description consists of only the following:
Subsequently, based on the tomographic images of the patient's heart, the heart model creating unit 240 creates morphology data representing the heart structure of the patient (such as a cardiac morphology model and a thorax (chest) model) and simulation mesh data (such as a finite element mesh model) (step S122).

	Par 0109.
	This description only states that the heart model creating unit creates simulation mesh data.  There are no steps that explain how the simulation mesh data is created.
Assume here that the heart model creating unit 240 has created morphology data representing the heart structure of the patient and simulation mesh data prior to initiating the dynamic system simulation parameter determining process.

Par 0119
This description assumes, literally, that the simulation mesh data is created.  Between par 0109 and 0119, there is no description that explains how the mesh data is created.  
For example, the parameter determining unit 250 tunes the parameters in such a manner that heart simulation results obtained from a finite element mesh model approximate biomedical data (such as ECG data, blood pressure, echocardiography data, MRI/CT data, and catheterization data) actually obtained from the patient. The parameter tuning is made, for example, according to inputs provided by the doctor, in reference to previous simulation results.

Par 0120
Like Par 0119, This paragraph describes using the already created finite mesh model, which does not support generating…a finite mesh model.  

	Examiner notes that reference Panescu (see NPL below), which teaches generating a finite mesh model, the model is highly complex, and involve solving Dirichlet and Neumann boundary conditions numerically on a CRAY Y-MC-90 Supercomputer at a National Supercomputing Center.  See Id., page 880.  Therefore, Applicant's "generating" step of a finite mesh model refers to complex computations in the art.  Even if Applicant is able to use a generic computer (more powerful in 2010's than in the 1990's), Applicant does not show the steps taken to generate the finite mesh network model.  Therefore, Applicant does not have support for the generating step.  
Claims 1, 14, and 15 are therefore rejected for lack of written description.  
Claims 2 and 8-13 are rejected for being dependent on claim 1.
	Therefore, claims 1, 2, and 8-15 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception - a mental process as an observation or 
	As described in MPEP § 2106, subsection Ill, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI).  
	Per Applicant's claims,
	Claims 14 is a method, which is a process.
	Claims 1, 2, 8-13 are a system, which is a machine.
	Claims 15 is a non-transitory computer readable medium, which is an article of manufacture.
	Therefore, Applicant's claims are directed to statutory subject matter.
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(11)(A)(1 ).	
	The abstract idea of claim(s) 1 and 14, which are similar in scope, is defined as:
• determining an effectiveness of a cardiac resynchronization therapy (CRT) implantation by performing biomedical simulation based on a biomedical model of a heart of a patient before performing an operation to implant a CRT device in the patient, 
store biomedical information specific to a patient; and 
• determining, based on the biomedical information, whether to perform biomedical simulation,
• generating the biomedical model of the heart of the patient based on the biomedical
information in response to determining to perform the biomedical simulation, the generated biomedical model being a finite element mesh model and having an area which is set to have non-excitable tissues, the area of the generated biomedical model corresponding to an infarction area of the patient's heart.
• executing, for each of a plurality of candidate CRT devices and based on the generated biomedical model, the biomedical simulation to predict post-operative heartbeat conditions of the heart following an operation to implant a candidate CRT device in the patient, for an electrode disposition pattern associated with implantation of the candidate CRT device, 
• Selecting one CRT device of the plurality of candidate CRT devices as a first CRT device to be implanted in the operation based on results of the biomedical simulation for 
• determining whether at least one index indicated in a result of the biomedical simulation for the first CRT device in the electrode disposition pattern meets a predetermined improvement rate associated with symptoms, the at least one index including a maximum value among values of a time differential of ventricular pressure changing during a contraction cycle.
• determining to reimburse medical treatment costs in a case that an improvement rate of the at least one index indicated in the results of the biomedical simulation for the first CRT device in the electrode disposition pattern meets the predetermined improvement rate, and
• deciding to perform the operation to implant the first CRT device in the patient in a case that the improvement rate of at least one index indicated in the results of the biomedical simulation for the first CRT device in the electrode disposition pattern has met the predetermined improvement rate and the medical treatment costs have been determined to be reimbursed.
	The abstract idea of claim 15 is defined as:
A biomedical simulation method for determining an effectiveness of a cardiac resynchronization therapy (CRT) implantation by executing biomedical simulation based on a biomedical model of a heart of a patient before performing an operation to implant a CRT device in the patient, the biomedical simulation method comprising:
• determining, based on biomedical information specific to the patient, whether to perform the biomedical simulation to predict post-operative heartbeat conditions of the 
• [deciding to perform something] when it has been determined to perform the biomedical simulation, the simulation request being a request to
• Execute the biomedical simulation for each of a plurality of candidate CRT devices
• Select one CRT device of the plurality of candidate CRT devices as a first CRT device to be implanted in the operation based on results of the biomedical simulation for each candidate CRT device of the plurality of candidate CRT devices, the first candidate CRT device being an optimal CRT device for the patient's heart having the infarction area.
• Determine whether an ejection fraction or an electrocardiogram ORS duration indicated in results of the biomedical simulation for the first CRT device in the electrode disposition pattern meets a predetermined improvement rate associated with symptoms, and
• Determine whether to reimburse medical treatment costs and
• Deciding to perform an operation to implant the first CRT device in the patient in response to receiving an indication that the at least one index meets the predetermined improvement rate associated with symptoms and obtaining a confirmation that the medical treatment costs have been determined to be reimbursed.

	Applicant is reciting a combination of abstract ideas, and examiner is identifying two groups of abstract ideas. Examiners must identify multiple groupings if they are in the claims. See MPEP 2106.04(a):
It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.

Per the mental process, as explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail
Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011 ). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the 'basic tools of scientific and technological work' that are open
to all."' 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ('"[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work"' (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

Per the mathematical concept, as explained in MPEP 2106.04(a)(2)(C)
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as 

Examples of mathematical calculations recited in a claim include: performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. lnvestpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. lnvestpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018).
	
	The abstract idea steps recited in claims 1, 14, and 15 are those which could be performed manually, as in mental steps that, with or without pen and paper, one could follow. First, information is stored, that is, remembered in the head, or referenced in a book. Then, a decision is made on whether to perform a "biomedical simulation," which under a broadest reasonable interpretation, is imagining how a surgery will progress.  This is something that a surgeon would do, for example, when contemplating whether or not to perform a surgery. Then, a "biomedical model" is "generated" for a heart which under a broadest reasonable interpretation is further imagining or perhaps using pen and paper to sketch out the "model" of the heart that will be operated on. Per this step, the step arguably cannot be performed mentally unless a trivial or toy solution is pursued, but generating a mathematical model is a mathematical concept, because it is similar to performing a resampled statistical analysis to generate a resampled distribution. See SAP America, Inc. v. lnvestpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. lnvestpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018), MPEP 2106.04(a).

	Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an "inventive concept"). See MPEP 2106.04(11)(A)(1 ).
	This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.
	The additional elements of claim 1 are:
• a biomedical simulation system
A first memory configured to store

The additional elements of claim 14 are:
• A processor, determining on a processor
The additional elements of claim 15 are:
• A non-transitory computer readable storage medium storing computer program that causes a computer to perform a procedure comprising
• Outputting a simulation request when having determined to perform the biomedical simulation
	This is the case, because Applicant has merely claimed memory, processor, and
in claim 15, a non-transitory CRM that stores programming, are generic computer elements that perform the abstract idea steps. These are mere instructions to perform the abstract idea on a computer, which as shown in MPEP 2106.05(f)(2), is merely applying an abstract idea to a computer. The step in claim 15 of outputting a simulation request is similar to "requiring the use of software to tailor information and provide it to the user on a generic computer" which is a specific example of mere instructions to apply an abstract idea to a computer. Therefore, Applicant's claims are mere instructions to apply an abstract idea to a computer, which is not a practical application of the abstract idea claimed by Applicant.
Therefore, because the additional elements are mere instructions to apply an abstract idea to a computer see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.

See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370,
1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM
Global Internet Servs. v. AT & T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05.
	Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h). Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
	The additional elements and their analysis are therefore carried over: Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination of elements are analyzed and amount to a generic computer, which has these elements in combination, and an abstract idea applied to a generic computer is not significantly more. Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.
Per the dependent claims:
Claim 2 separates the different steps into different computers, but this is merely claiming each abstract idea step being performed on its own processor. This is tantamount to claiming individually run abstract ideas on generic computers and therefore is still an abstract idea being performed on a generic computer, therefore this 
Claim 8 furthers the abstract idea of claim 1 with further decision making steps that mimic the mental process arrived at by doctors or insurers. No additional elements are claimed.
Claim 9 furthers the abstract idea of claim 1 with storing "device characteristics data" which are specifically device characteristics of the device to be used during an operation. Under a broadest reasonable interpretation, a surgeon has 'stored' information about a device the surgeon will use on the patient through the surgeon's training and experience, and therefore this is a further mental process.
Claims 10-13 further the decision making process steps including using "weight values" which are merely numerical measures of importance of various factors in making a determination. Claims 10-13 do not include additional elements not already analyzed in claim 1.
	Therefore, claims 1, 2, and 8-15 are rejected under 35 USC 101.
Allowable Subject Matter Over Prior Art
	Claims 1, 2, and 8-15 are allowable over the prior art of record, but are not allowable over the 112 and 101 rejections. Per the independent claims, the prior art of record does not teach determining at least one index indicated in a result of the biomedical simulation for the first CRT device in the electrode disposition pattern meets a predetermined improvement rate associated with symptoms, the at least one index including a maximum value among values of a time differential of ventricular pressure changing during a contraction cycle.
	Mansi, US PGPUB 2013/0197881 A1, teaches an index, arguably, in par 052 where using Mooney-Rivlin  are taught.  But Mansi does not teach that the index is a maximum value among values of a time differential of ventricular pressure changing during a contraction cycle.  
	Mantz, Chinitz, Lamas, and Blake, previously teaching the independent claims, likewise do not teach these this limitation.  
	The following is best available prior art that does not teach all of these limitations:
	Suzuki et al., Maximum Derivative of Left Ventricular Pressure Predicts Cardiac Mortality after Cardiac Resynchronization Therapy, Clin. Cardiol. 33, 11, E18-E23 (2010).
	Suzuki teaches on E19 that Positive LV pressure over time and peak LV pressure are calculated for patients. On pages E21-E22,  LV dP/dtmax as an index is taught but it is not taught as a way to determine different CRT devices.  Therefore, while Suzuki teaches an index, it is not for different devices (a "first device" in Applicant's claims) but for different patients.  Therefore, even if under a broadest reasonable interpretation, Suzuki teaches this limitation for a "first device" because a device is taught, but does not teach that for each of a plurality of candidate CRT devices based on a plurality of candidate CRT devices.  
	Gillberg et al., Systems and Methods for Evaluating Cardiac Therapy, US PGPUB 2016/0045744 A1, teaches in par 084 measuring a change in maximum left ventricular pressure and further teaches using indices of electrical heterogeneity 
	Blomqvist et al., Implantable Medical Device and Method for Determining a Myocardial Performance Parameter, WO 2010024733 A1 (2010), teaches on page 3 ln 20-30 that a Tei index is determined, and the Tei index can be used for optimizing a CRT device, see page 6 ln 1 – 15, however, the ventricular pressure is discussed in the background, and further a plurality of devices is not disclosed.  Therefore, Broome does not teach all the limitations of Applicant's claims.  
Response to arguments
	35 USC 112
	Applicant, in asserting that " one of ordinary skill in the art at the time of the invention, having read the Specification and reviewed the Drawings of this application, would understand" the subject matter in question.  First, this argument does not address the requirement that the specification must provide an algorithm to show how the finite mesh model is generated.  As is stated in the Federal Register section above, " It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function."  Id.  Therefore, whether one ordinarily skilled understands how to create what Applicant does not disclose is not sufficient to overcome the 112 written description rejection.  Second, Applicant has not shown in the specification how the 
	35 USC 101
	Examiner has reviewed the arguments but Applicant has not overcome the 101 rejection.  Per prong 1, Applicant does not address that not only is Applicant reciting a mental process, but also a mathematical relationship.  Certainly some steps could be performed on pen and paper, and Applicant's general allegation that the "cannot be performed" does not address the particular points of the rejection.  Therefore, Examiner maintains that the claims at least recite an abstract idea.
	Per prong 2, Applicant attempts to re-assert a Vanda argument, however, this is insufficient as Vanda specifically requires that a step be performed on a patient.  Applicant's invention is limited to deciding to perform a step.  As in the previous rejection, Examiner refers Applicant to the Vanda memo which explains this.  Further, the claims have been analyzed "as a whole," and Applicant's argument to the contrary is without merit.  This is because Applicant's claims are largely directed to an abstract idea and are merely implemented on a computer.  There are many precedents which show that this amounts to instructions to take an abstract idea and apply it to a computer, see MPEP 2106.05(f)(2).  Applicant has not argued otherwise.  
	On page 15, Applicant reaffirms that the scope of the claims is limited to decision making, and not to actually performing the operation.  Whether they are vital is immaterial.  Applicant's claims do not perform the operation, and therefore Vanda does 
	On page 16, Applicant argues that Applicant has improved the accuracy of a biomedical model, and refers to par 066 for this improvement statement.  However, Par 066 does not refer to an improved biomedical model but rather a mere determination to reimburse expenses.  See par 066:
The treatment expense reimbursing unit 13a may determine to reimburse the treatment costs for the operation and costs for running the biomedical simulation when the operation has been performed on the patient, and may determine to reimburse the costs for running the biomedical simulation when the operation is not performed.  Herewith, the patient is able to receive insurance reimbursement for the biomedical simulation service even when no reimbursement is made for operation costs.

For an improvement to have merit in patent eligibility, it must be a technological solution to a technological problem that one ordinarily skilled in the art, in reviewing the specification, would recognize as an improvement.  See MPEP 2106.05(a).  Here, one ordinarily skilled in the art would see any improvement here as not technical but business:  a determination is made whether to pay for the costs of running a simulation.  The simulation itself is not improved because it is not changed.  This is not similar to McRO because there is no evidence in the specification that one could not use pen and paper, or just one's mind, to make a decision to reimburse treatment costs, or the costs for running a simulation.  Therefore, this is not persuasive.  
	On pages 17 and 18, Applicant has cited a need for Berkheimer evidence, and Applicant may find that evidence cited to Applicant in the rejection above and in previous rejections because applicant has merely applied the abstract idea to a No such evidence or rationale is presented in the Office Action."  Examiner disagrees, as Examiner will re-post a part of the rejection here, which is both evidence and rationale:
The additional elements and their analysis are therefore carried over: Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination of elements are analyzed and amount to a generic computer, which has these elements in combination, and an abstract idea applied to a generic computer is not significantly more. Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.

Because this statement was found in this rejection as well as in the previous rejection, Applicant does not have support for the statement that there was no rationale.  Applicant's citation to a section of the MPEP dealing with prior art is not proper—35 USC 101 has different requirements, and the Examiner is qualified to make the determinations as made in the above rejection.  Finally, Applicant has failed to explain what is significantly more about Applicant's generic computer components.  Applicant implicitly acknowledges that the only additional elements are generic computer components when arguing that they cannot "automatically " render the claims a snot amounting to significantly more.  Applicant further on page 19 states that these are "technical improvements over existing technologies" but does not mention what the existing technologies are.  Applicant's statement that "there must be finding that the claim features amount to significantly more" has no support as applicant has not identified the additional elements that, in combination, would be significantly more than the abstract idea as identified by Examiner.

35 USC 103
	The prior art rejection is withdrawn but Applicant has not overcome the 112 and 101 rejections in order for the claims to be allowable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RICHARD W. CRANDALL/Examiner, Art Unit 3689